By the Court, Beardsley, J.
By the revised statutes, county superintendents of the poor are declared to “be a corporation by the name of the Superintendents of .the Poor of the county for which they shall be appointed.” (1 R. S. 617, § 16.) They possess.the usual powers of a.corporation for public purposes, and many special powers, as may be seen in the section referred to, and other enactments on the subject. Although they may sue in their corporate name, it does not follow that the action must necessarily be brought in that form; and other provisions of,the statute express!y-declare that -actions may be brought in-the individual names of the superintendents, with the.addition of their-name of office, as in the case now before the court. (2 R. S. 473, art. 4; Supervisor of Galway v. Stimson, 4 Hill, 136; Commissioners of Highways of Cortlandville v. Peck, id. 215.(a) By-the ninety-second section of this article, actions may be brought inrthis form under various .circumstances, and amongst others, “for any injuries tdone to the property or *185rights of such officers, or of the bodies represented by them.” Title to such personal property as is provided for 'the use of the poor of a county, or made by them, is vested 'in the superintendents as a corporation, or in the county. But for the purpose of bringing suit, where amrijmy has been done to such property, the ’body corporate, or the county, whichever may have the title, is represented by the superintendents in their individual and official names. (§ 92, supra.) This action was, therefore, correctly brought in point of form. The court erred in nonsuiting the plaintiffs, and the judgment should be reversed.
Judgment reversed

 See also, Agent of Mount Pleasant Prison. v. Rikeman, (1 Denio, 279.)